 



Exhibit 10.1
RECIPROCAL EXCLUSIVE DEALING AGREEMENT
     This Agreement is made effective on the 12th day of March, 2005 between
GENTEX OPTICS, INC. (“Gentex”), a Delaware corporation, with an office at 324
Main Street, Simpson, PA 18407, ESSILOR INTERNATIONAL COMPAGNIE GENERALE
D’OPTIQUE, S.A. (“Essilor”), a limited entity known as a Societé Anonyme, with
its commercial seat at 147 rue de Paris, Charenton, Cedex 94227 France, both on
the one hand, and OAKLEY, INC. (“Oakley”), a Washington corporation with
principal offices at One Icon, Foothill Ranch, CA 92610, on the other hand.
INTRODUCTION

  A.   Gentex is an indirect, wholly-owned subsidiary of Essilor.     B.  
Gentex manufactures eyewear lenses and has previously sold lenses to Oakley and
desires to continue to be the sole supplier to Oakley and its “Affiliates” (as
hereinafter defined) of all their requirements for the Products (as hereinafter
defined) that are the subject of this Agreement.     C.   Oakley has previously
purchased substantially all its Decentered Lenses from Gentex, and during the
“Term” (as hereinafter defined) of this Agreement (and any extension or renewal
thereof, as hereinafter provided), Oakley desires to purchase and to have its
Affiliates purchase all of their respective requirements of the Products, except
as otherwise provided herein.     D.   Subject to certain exceptions, Gentex is
willing to cease selling the Products to any other “Entity” (as hereinafter
defined).

THE PARTIES HEREBY AGREE AS FOLLOWS:
          1. Definitions used in this Agreement
               (a) “Affiliate” of an “Entity” (as hereinafter defined) means any
Entity which directly or indirectly controls, is controlled by, or is under
common control with such Entity.

1



--------------------------------------------------------------------------------



 



               (b)“Bailment Agreement” means the separate Agreement between the
parties that governs their respective rights and obligations with respect to
Vendor Managed Inventory (VMI) held at Oakley.
               (c) “Contract Year” means the period commencing with the
“Effective Date” hereof (April 1, 2005) and continuing for 12 months, and each
of the four immediately following twelve month periods.
               (d) “Decentered Lenses” means *
               (e) “Effective Date” means April 1, 2005.
               (f) “Entity” means any individual, proprietorship, partnership,
corporation or other entity whether or not of limited liability
               (g) “Force Majeure” means an occurrence beyond the reasonable
control of a Person, including, without limitation, fire, strike, directives of
any governmental authority, civil or military war, insurrection, riot,
embargoes, shortages, delays in transportation, or inability to obtain necessary
labor, materials, or manufacturing facilities.
               (h) “Hard Coat” means *
               (i) “Minimum Purchases” means *. In the event of early
Termination of this Agreement during a Contract Year or Renewal Year, the
Minimum Purchases for such Contract Year or Renewal Year, as the case may be,
shall be prorated.
               (j) “Optical Standards” means those standards as set forth in
schedule-hereto specifying the minimum optical standards of the products to be
supplied by Gentex under this Agreement.
               (k) “Period of Exclusivity” means the period commencing on the
Effective Date and ending on the earlier of the end of the Term or the effective
date of termination, in all events subject to earlier termination as provided in
this Agreement.
 

*   Material omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

2



--------------------------------------------------------------------------------



 



               (l) “Plano” means non-glass, non-powered lenses and lens blanks
which are or are intended to be made into non-corrective, non-ophthalmic,
non-powered, non-glass lenses.
               (m) “Polarized Decentered Lenses” means Decentered Lenses that
have a polarizing function.
               (n) “Products” means the lenses listed on Schedule A hereto.
               (o) “Purchaser” means Oakley and any Affiliate of Oakley that
purchases The Products from Gentex or any Affiliate of Gentex.
               (p) “Renewal Year” means the 12 month period immediately
following the end of the fifth Contract Year, and each 12 month period
thereafter, commencing on the day following the end of the fourth Contract Year
and each one year anniversary thereof, until this Agreement is terminated, as
hereinafter provided.
               (q) “Seller” means Gentex or any Affiliate of Gentex that sells
Product to a Purchaser.
               (r) “Shields” means Plano in single or twin lens form which is
used or is designed to be used as a one-piece eye shield.
               (s) “Stocking Level” means that level of inventory requested by
Oakley to be delivered to Oakley into VMI.
               (t) “Technology” means technology or technical information in the
possession of Gentex or Essilor or their Affiliates not available from a “Third
Person” (as hereinafter defined) which is used principally in the manufacture of
The Products, but does not include Hard Coat, photochromic or other coatings,
applications or processes (other than profiling or orienting the Lens) which are
undertaken upon or made or applied to lenses after they have been molded.
               (u) “Toric” means lenses which are curved about each of two
substantially perpendicular axes, each with a different radius.

3



--------------------------------------------------------------------------------



 



               (v) “Unit” means a pair (two) of The Products or a single Shield.
               (w) “VMI” means Vendor Managed Inventory that will be held at
Oakley’s warehouse, subject to the provisions of the Bailment Agreement.
          2. Exclusive Dealing in The Products. Subject to the remaining
provisions of this Agreement, during the Period of Exclusivity.
               (a) Oakley and its Affiliates will purchase from Gentex, and
Gentex will use commercially reasonable best efforts to sell and supply to
Oakley and its Affiliates, all the requirements of Oakley and its Affiliates for
the Products. It being understood that the requirements of Oakley and its
Affiliates for the subject Lenses is determined solely by Oakley but that Oakley
and its Affiliates will not purchase the subject Lenses from anyone besides
Gentex and its Affiliates, except as expressly permitted by other provisions of
this Agreement;
               (b) Gentex will not sell or otherwise supply any other Entity
with the Products, except as expressly permitted by other provisions of this
Agreement.
               (c) Oakley will not purchase the Products from any Entity other
than Gentex or its Affiliates, except as provided herein and in 4(b). However,
Oakley has the right to manufacture decentered lenses contingent on meeting the
defined minimum Purchases. If Oakley fails to meet the minimum Purchases in any
given year, the parties will enter into negotiations as subject to section 5(b).
          3. Conditions to Oakley Obligation to Purchase From Gentex Only
               (a) The obligation of Oakley and its Affiliates to purchase all
of their respective requirements of the subject Lenses from Gentex, or from any
Affiliate of Gentex on a temporary bases, is conditioned upon Gentex supplying
the Products to Oakley and its Affiliates (i) of a quality consistent with the
specifications and the quality standards as set forth in Schedule B, attached
hereto, and as revised from time to time pursuant to the Mutual Agreement of the
parties and (ii) Gentex supplying the Products in the quantities specified
within the delivery schedule specified provided that sufficient time is given by
Oakley to Gentex consistent with the past practice between Oakley and Gentex and
pursuant to the Bailment Agreement between the parties.

4



--------------------------------------------------------------------------------



 



               (b) As a condition to the obligations of Gentex in Subsection
3(a) hereof: Oakley will provide Gentex with a written three month rolling
forecast which will include Oakley’s best estimate of its requirements for the
subsequent three months. Said forecast will be provided to Gentex in writing by
the 15th of each month. The forecast will include an estimate of Oakley’s
monthly requirements by geometry and color.
               (c) Oakley will periodically provide Gentex with a requested
Stocking Level to be maintained in VMI.
               (d) Gentex will use commercially reasonable best efforts to
provide Products to maintain the current Stocking Level requested by Oakley.
               (e) The prices for the products shall be as identified on
Schedule A attached hereto as revised pursuant to the terms of this Agreement
and/or the mutual agreement of the parties.
          4. Purchases from Affiliates and Third Parties
               (a) If, for any reason, Gentex is, from time to time, unable to
satisfy the provisions of Subsection 3(a), despite commercially reasonable best
efforts to do so, then Gentex will promptly notify Oakley and may designate one
or more Affiliates of Gentex to supply Products to Oakley and its Affiliates,
but only for so long as Gentex is unable to supply Oakley and its Affiliates
therewith in accordance with Section 3 hereof.
               (b) If Gentex and Gentex’s Affiliates are unable to satisfy
Subsection 3(a) with respect to any Product, for a period of not less than
60 days (“Grace Period”), the Oakley may thereafter notify Gentex to that
effect. Such notice will specify in what respects Gentex continues to fail to
satisfy Subsection 3(a) hereof at the end of the Grace Period, including
identifying the provision or provisions thereof which have not been complied
with by Gentex, and the facts on which Oakley has based such determination. The
parties will discuss in good faith Oakley’s contentions and concerns. Gentex
will have the period specified in such notice from Oakley (“Cure Period”) (but
not less than 180 days as same may be extended in writing on the basis of the
discussions between the parties) within which to again comply with the
provisions of Subsection 3(a) cited by Oakley. If Gentex (or its Affiliates) are
still unable to comply with Section 3(a) at the expiration of the Cure Period,
Oakley by notice to Gentex may terminate this Agreement at any time thereafter.
In no event will damages be payable by Gentex to Oakley as a result of such
termination and failure to satisfy Subsection 3(a) if Gentex has used its
commercially reasonable best efforts.

5



--------------------------------------------------------------------------------



 



               (c) From the commencement of the Cure period with respect to a
particular type of Product, through the expiration of the thirtieth (30) day
after the date on which Gentex is able to satisfy Subsection 3(a) with respect
to such Product, Oakley and its Affiliates may purchase such Product type from
any Entity other than Gentex and its Affiliates or may manufacture its own
Product of that type for its own use. The number of Units purchased by Oakley
and/or its Affiliates from others or manufactured by Oakley and/or its
Affiliates pursuant to this Subsection, will be deducted from the Minimum
Purchases required during the Contract Year and/or Renewal Year in which such
Products were so manufactured or so purchased from others.
          5. Minimum Purchases
               (a) In each Contract Year during the Term, Oakley and its
Affiliates agree to purchase the minimum purchases from Gentex and its
Affiliates of the Products.
               (b) If, at the expiration of any Contract Year the actual
purchases by Oakley and its Affiliates exceed the Minimum Purchases for such
year, then such excess, (up to a maximum of ten percent (10%), will be applied
to reduce the Minimum Purchases required in the immediately subsequent Contract
Year. If the actual purchases by Oakley and its Affiliates do not meet the
Minimum Purchases for any Contract Year, but said shortfall equals five percent
(5%) or less of the Minimum Purchases, then the amount of the shortfall will be
added to the Minimum Purchases for the following Contract Year. If Oakley’s
actual purchases or any Contract Year fall more than five percent (5%) below the
Minimum Purchases amount, then the parties agree that they will enter into good
faith negotiations regarding a modification of the Purchase Prices, as defined
in the Bailment Agreement. If Oakley’s actual purchases during any Contract Year
fall more than 25% below the Minimum Purchases amount, then Gentex may elect to
terminate this Agreement by giving Oakley no less than one year’s written
notice. During this notice period, the Parties shall negotiate in good faith to
agree upon a new Purchase Price. Failing written agreement on a new Purchase
Price, the Agreement will terminate at the end of the one year notice period.
          6. Hard Coat
               (a) Oakley will have the exclusive right to purchase from Gentex
as far and/or their respective Affiliates the Products with Hard Coat applied at
no additional cost. Products ordered without Hard Coat will be supplied at the
cost as listed on Schedule A hereto with no additional cost.

6



--------------------------------------------------------------------------------



 



               (b) Except as permitted by other provisions of this Agreement,
Gentex will not supply Hard Coat to any other Entity for use on Decentered
Lenses and, if it is determined that any Person is using such Hard Coat on
Decentered Lenses, then Gentex will cease selling Hard Coat to such Entity.
               (c) Neither Oakley, nor any Affiliate thereof, will analyze or
reverse engineer any Hard Coat or New Hard Coat to learn its composition (other
than for the sole purpose of determining its compatibility with Oakley’s
coatings or processes) or how to make it or manufacture it, nor will any Person
directly or indirectly be employed by or retained by Oakley or any Affiliate
thereof for such purpose. This obligation will continue after the expiration or
termination of the Term.
          7. Product Specifications
               (a) Seller will manufacture each Product in accordance with the
applicable Product Specifications as set forth in Schedule B attached hereto,
(Product Specification Schedule”) and all applicable federal, state and local
laws and regulations. The parties will negotiate in good faith any modifications
to the specifications or procedures set forth in any Product specification
Schedule, if either party advises the other that such modification of such
specification is desirable to improve the efficiency or quality of the Product
or the production of that product or to lower the cost of production thereof, or
to take into account any changes in processes, equipment or the Product itself,
or the availability of material or changes in technology.
               (b) The Parties will negotiate in good faith a Product
Specification Schedule for any new Products that Seller manufactures for
Purchaser pursuant to this Agreement.
          8. Plano Polarized Lenses
          Nothing in this Agreement shall be construed to require Oakley to
purchase Plano Polarized Lenses from Gentex. In the event, however, that Oakley
is unable to satisfy its own production requirements for Plano Polarized Lenses,
Oakley agrees to grant Essilor’s Affiliate Company, BNL, the first opportunity
to negotiate with Oakley regarding any necessary third party purchases of Plano
Polarized Lenses.

7



--------------------------------------------------------------------------------



 



          9. Inspections, Rejections, Returns.
               Gentex will conduct quality inspections of all Products delivered
to Oakley by way of inspectors stationed at Oakley but remaining on the Gentex
payroll. Said inspectors will provide rejection reports weekly to Oakley which
will be forwarded to Gentex. The inspections will be conducted upon Oakley’s
receipt of Products from Gentex but before said Products are received into the
VMI system. Upon receipt of the rejection notice, Gentex will advise Oakley as
to whether to destroy the defective Product or return it to Gentex.
          10. Indemnification
               (a) Each of Essilor and Gentex does hereby indemnify and hold
harmless Oakley and its Affiliates, and each of their respective officers,
directors, liabilities, costs, expenses (including, without limitation,
investigative and legal fees and disbursements, both those incurred in
connection with the defense of an indemnifiable claim and those incurred in
connection with the enforcement of this provision) and damages (“Claims and
Liabilities”) arising our of, or based upon, any infringement or alleged
infringement of Third Person intellectual property rights by any Decentered Lens
or Shield sold to Oakley or to any Oakley Affiliate by Gentex, Essilor or any
Affiliate of either, but only to the extent such infringement results or is
alleged to result from the process technology used in the design, manufacture or
assembly thereof by Gentex or such Affiliate or the Product resulting therefrom.
Notwithstanding the foregoing, there will be no such indemnification or hold
harmless hereunder, for any other reason or (i) to the extent any such Claims
and Liabilities for infringement or alleged infringement result or are alleged
to result from technology, specifications, know-how, techniques or processes for
the Product or for its processing, manufacture or assembly provided to Gentex or
any Affiliate thereof by Oakley or by any Affiliate thereof or the Product
resulting therefrom; (ii) to the extent Oakley, any Affiliate of Oakley or any
Third Person modifies or alters such Product to cause such infringement or
alleged infringement; (iii) for Claims and Liabilities that would not have
arisen but for the incorporation by Oakley or any Affiliate thereof of such
Product in any other product, or such Product’s joinder with or use in
conjunction with any other product; (this provision is not intended, however, to
relieve Gentex from the responsibility for Lenses if the cause of any defect in
the Lens does not arise by reason of the incorporation with another Product) or
(iv) Claims and Liabilities based upon infringement or alleged infringement of a
Third Person’s design patent or trade dress rights applicable to the cosmetic
aspects of such Product, to the extent such infringement is based upon
technology, specifications, know-how, techniques or processes provided by Oakley
or by any Affiliate thereof.

8



--------------------------------------------------------------------------------



 



               (b) If there is any claim for which Oakley indemnifies Gentex,
Essilor and their respective Affiliates pursuant to Subsection 12(c) hereof,
made by a Third Person that any Decentered Lenses or Shields sold by Gentex or
any Affiliate thereof, infringes upon such Third Person’s intellectual property
rights, which Claim intellectual property counsel for Gentex or any such
Affiliate (as the case may be) opines is or appears to be valid, of if, in any
proceeding, there is a finding of infringement of a Third Person’s intellectual
property right by any Decentered Lenses or Shields sold by Gentex or any
Affiliate thereof, then Gentex and its Affiliates, on 15 day’s notice to such
effect given to Oakley and to any relevant Affiliate thereof, may cease the sale
and delivery of such Product to Oakley and to any of its Affiliates, including,
without limitation, as to all Purchase Orders and Purchase Contracts for such
Product that remain unfilled at the expiration of such notice period until such
time as such Claim is dismissed or adjudicated n favor of Oakley and/or Gentex.
Neither Essilor, Gentex nor any other Affiliate thereof shall have any liability
hereunder or under any Purchase Contract for failure to deliver such Product
after the expiration of such notice period and until such dismissal or favorable
adjudication. This Agreement shall continue in effect for other Products, if
any, not subject to such Claim. The Minimum Purchase requirements shall not be
adjusted, or otherwise abated as a result of the operation of this Subsection.
Notwithstanding the provisions of this Subsection, if (i) Oakley offers to
indemnify and hold harmless Essilor, Gentex and any Affiliate of either, from
and against any such Claims and Liabilities in form and substance reasonably
satisfactory to the indemnitees, and (ii) the amount of such Claims and
Liabilities in the reasonable judgment of the indemnities are not likely to
exceed 50% of the then tangible net worth of Oakley, upon receipt of such
indemnification Gentex will continue to manufacture such Product and sell and
deliver it to Oakley hereunder.
               (c) Oakley will indemnify and hold harmless Gentex, Essilor and
their respective Affiliates, and each of their respective officers, directors,
employees, representatives and agents, from and against any and all Claims and
Liabilities, arising out of or based upon, any infringement or alleged
infringement of any Third Person’s intellectual property rights by any Product
to the extent any such Claims and Liabilities result from or are alleged to
result (i) from technology, specifications, know-how, techniques or processes
provided to Gentex, Essilor or any Affiliate thereof by Oakley or by any
Affiliate thereof; (ii) from any modifications or alterations by Oakley or its
Affiliates of such Product; (iii) from the incorporation by Oakley or any
Affiliate thereof of such Product in any other product or its joinder with or
use in conjunction with any other product; or (iv) from any infringement or
alleged infringement of a Third Person’s design patent or trade dress rights
applicable to the cosmetic aspects of any such Product, to the extent such
infringement is based upon technology, techniques, know-how, specifications, or
processes provided by Oakley or any of its Affiliates.

9



--------------------------------------------------------------------------------



 



               (d) Claims by Oakley and/or any Affiliate thereof (“Oakley
Claims”) and Claims by Gentex, Essilor or any Affiliates thereof (“Gentex
Claims”) collectively are referred to in the following Subsections of this
Section as “Claims” and any proceeding commenced by any Third Person against a
party hereto, in respect to which such party hereto believes it is entitled to
indemnification hereunder, is referred to in such Subsections as a “Covered
Action”.
               (e) Upon learning of the commencement of a Covered Action or upon
the actual receipt by the party claiming a right of indemnification (the
“Indemnified Party”) of a writing claiming the purported existence of facts or
circumstances and threatening the commencement of a Covered Action or other
incurrence of any Claims and Liabilities, the Indemnified Party will promptly,
but no later than fifteen (15) days (i) after learning of such commencement; or
(ii) after such receipt, given notice thereof to each party having the
indemnification obligation (“Indemnifying Party”) and, with reasonable
specificity, of the facts and circumstance then known to the Indemnified Party
with respect to such Covered Action, Claims and Liabilities provided, however,
failure to give such timely notice will not release the Indemnifying Party of
its obligations hereunder, except, and only to the extent that, the Indemnifying
Party suffers actual prejudice as a proximate result of such failure.
               (f) The Indemnifying Party will have the right to assume the
defense of any such Covered Action by giving written notice (the “Assumption
Notice”) to the Indemnified Party, within 20 days after notice is given to the
Indemnifying Party pursuant to Subsection (e) above., which Assumption Notice
will state that (i) the Indemnifying Party agrees that Indemnified Party is
entitled to indemnification hereunder and that any resulting Claim is an Oakley
Claim or a Gentex Claim, as the case may be, for which the Indemnifying Party is
liable; and (ii) the Indemnifying Party agrees to assume the defense thereof, in
the name and on behalf of the Indemnified Party, with counsel reasonably
satisfactory to the Indemnified Party and, in either event, at the sole cost and
expense of the Indemnifying Party. Such costs and expenses of the foregoing
counsel (including, without limitation fees and disbursements), if not paid by
the Indemnifying party, but instead paid by the Indemnified Party, will be
Claims. The Indemnified Party, notwithstanding the timely delivery of an
Assumption Notice, may participate in such Covered Action through counsel
separately selected and paid for by the Indemnified Party. If no Assumption
Notice is timely given, of if, despite the timely giving of the Assumption
Notice, the defendants in any Covered Action include both the Indemnified Party
and the Indemnifying Party, and if the Indemnified Party has reasonably
concluded that there may be legal defenses available to it which are different
from or additional to those available to the Indemnifying Party, or if there is
a conflict of interest which would prevent

10



--------------------------------------------------------------------------------



 



counsel for the Indemnifying Party from also representing the Indemnified Party,
then the Indemnified Party will have the right to select one separate counsel to
conduct the defense of such action on its behalf, and all such costs and
expenses will be paid by the Indemnifying Party and, if paid by the Indemnified
Party, will be Claims and Liabilities. Prior to the assumption of the defense of
a Covered Action by an Indemnifying Party, the Indemnified Party may take such
reasonable actions with respect to a Covered Action as it may deem appropriate
to protect against further damage or default, including, without limitation,
obtaining an extension of time to answer the complaint or other pleading or
filing an answer thereto, provided that no such action prejudices the
Indemnifying Party’s ability to defend the Covered Action.
               (g) In no event will (i) Oakley or any Oakley Affiliate consent
to the entry of any judgment or enter into any settlement of any Claim and
Liability under this Section 12 affecting the rights or obligations of Gentex,
Essilor or their respective Affiliates without the written consent of Gentex,
Essilor or such Affiliate (as appropriate), which consent will not be
unreasonably withheld or delayed; (ii) Gentex, Essilor or any Affiliate thereof
consent to the entry of any judgment or enter into any settlement of any Claim
and Liability under this Section 12 affecting the rights or obligations of
Oakley or its Affiliates without the written consent of Oakley, which will not
be unreasonably withheld or delayed.
               (h) This Section will survive the termination or expiration of
this Agreement.
          11. Bailment Agreement
               All purchases shall be governed by the Bailment Agreement,
executed separately.
          12. Termination.
               (a) In addition to any right to terminate this Agreement in
accordance with any other provision of this Agreement, either party may
terminate this Agreement upon a material breach of the other if such breach has
not been cured or waived within 60 days following notice thereof to the
breaching party, which notice will specify in such reasonable detail as is then
known to the non-breaching party the facts constituting the breach.
               (b) This Agreement will automatically terminate, if either party
becomes subject to a judicially ordered reorganization or liquidation or to a
reorganization or liquidation proceeding initiated at its own request or, if
such proceeding is initiated at the request of a third party, then, if such
proceeding is

11



--------------------------------------------------------------------------------



 



not dismissed within 60 days following the date of its initiation, or if that
party files a petition for protection from creditors, for a moratorium in
payment of its obligations or to declare bankruptcy or insolvency, of otherwise
institutes any proceeding for such relief under any federal or state bankruptcy
law, moratorium law or any law of similar import applicable to it.
          13. Consequences of Termination and other Breaches or Defaults
               Whether or not this Agreement has been terminated, except to the
extent otherwise provided herein:
               (a) If Oakley, or any Affiliate thereof, commits a material
breach of any provision of this Agreement, or of any Purchase Contract, which
has not been cured (if capable of cure) within the grace period applicable to
such breach, then Gentex and/or Essilor will have the right to pursue all
remedies available at law or in equity except that in no event will Oakley or
any Affiliate thereof be liable for consequential damages. The parties
acknowledge that the limitation as to consequential damages (which are not
available as a result of a breach of this Agreement) shall not preclude recovery
of the actual damage and loss of profits suffered by the other party directly as
a result of the breach in question, but shall preclude damages and loss of
profits suffered indirectly as a result of such breach.
               (b) If Gentex, Essilor or any Affiliate of either commits a
material breach of this Agreement, or of any Purchase Contract, which has not
been cured (if capable of cure) within the grace period applicable to such
breach, then Oakley will have the right to pursue all remedies available to it
at law or in equity except that in no event will Gentex, Essilor or any
Affiliate thereof be liable for consequential damages. The parties acknowledge
that the limitation as to consequential damages (which are not available as a
result of a breach of this Agreement) shall not preclude recovery of the actual
damage and loss of profits suffered by the other party directly as a result of
the breach in question, but shall preclude damages and loss of profits suffered
indirectly as a result of such breach.
               (c) No breach of this Agreement by any party will constitute a
breach of or a default under any other agreement between or among the parties
hereto, (including without limitation the Bailment Agreement), unless such
breach or default constitutes a breach or default by the terms of such other
agreement.

12



--------------------------------------------------------------------------------



 



               (d) No termination of this Agreement will terminate any Purchase
Contract that has a delivery date within sixty days following the effective date
of termination, unless such termination occurs by reason of a breach of or a
default under that Purchase Contract.
          14. Confidentiality
               (a) Any and all information, correspondence, financial
statements, records, computer software, specifications, technical information,
know-how, patent applications, processes and information pertaining to same, and
other documents transmitted or communicated by any of Essilor, Gentex or any
Affiliate of either of them, to Oakley or any of its Affiliates, or by Oakley or
any of its Affiliates to Essilor, Gentex or any Affiliate of either of them
while this Agreement is in effect, that are identified at the time of disclosure
as being confidential shall constitute “Confidential Information” under this
Agreement. The terms and the existence of this Agreement and the Bailment
Agreement (including without limitation, any Schedule hereto) transactions
contemplated hereby and thereby, will be considered Confidential Information.
               (b) Each receiving party will use at least the same means of
protecting Confidential Information it receives as is used by the receiving
party to protect its own trade secrets and confidential information, but no less
than a reasonable degree of care, and such Confidential Information will not be
used by the receiving party (except in connection with the transactions
contemplated by this Agreement), or disclosed by the receiving party to any
Third Person, for a period of 5 years following the later of (a) the expiration
of this Agreement; (b) the termination of this Agreement; and (c) the 5th
anniversary of the date hereof, without the prior express written consent of the
party which first disclosed it to the receiving party, except as otherwise
provided below in this Section.
               (c) The restrictions on use or disclosure of Confidential
Information contained in this Section will not extend to any item of information
which:
               (i) is disclosed pursuant to a mutually-agreed upon (A) public
release; (B) announcement; or (C) other form of publicity, concerning the
transactions contemplated hereby;
               (ii) is required by law or by the rules or regulations of any
securities exchange applicable to the disclosing party and which, despite all
reasonable efforts of the disclosing party, is not afforded confidential status
by law or by such securities exchange. To the extent that any disclosure of
Confidential Information is claimed to be required, by law or by such riles and
regulations, the other parties hereto will be notified promptly and, before the
disclosure is required to be

13



--------------------------------------------------------------------------------



 



made, the party from whom disclosure is sought, if requested by any other party
hereto, will cooperate with such other party or parties to resist and avoid, to
the extent legally permissible, such disclosure;
               (iii) was or becomes generally available to the public other than
as a result of a disclosure by the receiving party or its agents in violation of
this Section;
               (iv) is lawfully received by the receiving party or its agents
from a Third Person, if the receiving party or its agent has no reason to
believe that the Third Person is prohibited from disclosing such information by
a legal, contractual or fiduciary obligation; or
               (v) the receiving party or its agent can demonstrate through
documentary evidence, to the reasonable satisfaction of the non-disclosing
party, that the information was in its possession or known by it before its
receipt from the disclosing party.
               (d) Nothing herein will prohibit the disclosure of Confidential
Information by the parties hereto to their respective agents, representatives,
advisors and to their respective key employees to the extent reasonably
necessary to perform this Agreement or any Purchase Contract or to analyze any
legal disclosure obligations; provided that such Persons are made aware of this
Section hereof and agree to be bound by its terms.
               (e) No party will issue any press release or other public
announcement referring to this Agreement or to any other agreement bearing even
date herewith among some or all of the parties hereto, or to the transactions
contemplated hereby, except with the prior written consent of the other parties
thereto. The parties will mutually determine whether or not to announce this
Agreement, and if they decide to do so, will coordinate the announcement of this
Agreement and any press release relating thereto as to timing, manner and
content thereof. Notwithstanding the foregoing, if either Oakley or Essilor is
required to make a press release or public statement under the securities laws
of any jurisdiction, or under the rules of any securities exchange applicable to
such party, then such party will use its best efforts to notify the other party
of that fact and discuss the contents of such proposed statement or release with
the other party and its counsel as soon as the party intending to make such
announcement determines that such public statement is to be made or such press
release is to be issued, but in any event at least 24 hours before such public
statement is made or such press release is issued, unless it will have received
advice from its outside counsel that such statement must be made or must be
issued in a lesser period of time, in which

14



--------------------------------------------------------------------------------



 



event it will be permitted to make such public statement or press release within
such period of time.
               (f) The provisions of this Section will survive the expiration or
termination of this Agreement.
          15. Insurance. During the Term each of Gentex and Oakley will maintain
product liability insurance on behalf of itself and its Affiliates of the kinds
and in the amounts customary in their respective industries, will provide the
other with copies of such insurance documents and, at the request of the other,
will, in good faith, consider modifications to such insurance, both as to amount
and policy terms, as may be requested by the other. In addition, Gentex will
cause the carrier or carriers of its product liability insurance to name Oakley
as an insured on such policy or policies as its interest may appear, and Oakley
will cause the carrier or carriers of its product liability insurance to name
Gentex and Essilor on such policy or policies, as its interest may appear.
          16. Effect of Force Majeure. No party hereto will be liable for any
loss, damage or delay resulting from Force Majeure. However, any party that
believes that there will be a loss, damage or delay by reason of Force Majeure
will promptly notify the other party hereto or to the Purchase Contract,
whereupon the parties will discuss means for minimizing such loss, damage or
delay. The foregoing is not intended to preclude either party’s right to
terminate this Agreement for non-performance arising out of Force Majeure, to
the extent such non-performance permits termination.
          17. Term. The Term will commence on the Effective Date and will
continue through the end of the 5th Contract Year and will be automatically
renewed thereafter from Renewal Year to Renewal Year, unless either Oakley on
the one hand or Gentex on the other, gives notice to the other parties hereto
that it desires to terminate this Agreement (“Termination Notice”). Except as
otherwise expressly set forth herein with respect to breach or nonperformance of
certain provisions hereof, the effective date of such Termination Notice must be
at the end of a Contract Year or Renewal Year, at least 24 months following the
date of such notice and no earlier than the end of the fourth Contract year.
          18. Submission to Jurisdiction. This Agreement shall be construed and
interpreted under the laws of the State of California. The State or Federal
Courts located in Orange County, California shall have exclusive jurisdiction
over the subject matter and parties to this Agreement and the parties waive
their right to bring any action under this Agreement elsewhere.

15



--------------------------------------------------------------------------------



 



          19. Notices. Except as otherwise provided in Section 20 hereof, all
notices and other communications hereunder will be in writing and will be given
by delivery in person, verified facsimile or other standard form of
telecommunications, by overnight courier, or by registered or certified mail,
return receipt requested to the parties at their respective addresses set forth
above with copies as follows:
          If to Gentex, Essilor or any Affiliate of either:
Gerard Malledant
President
Gentex Optics, Inc.
Route 197
183 W. Main Branch
Dudley, MA 01571
Facsimile No.: 508-949-3701

With a copy to:

David J. Milan
General Counsel
Essilor of America, Inc.
13515 N. Stemmons Freeway
Dallas TX 75234
Facsimile No.: 972-241-8601
          If to Oakley or any of its Affiliates:
Weeks, Kaufman, Nelson & Johnson
462 Stevens
Suite 310
Solana Beach, CA 92075
Facsimile No.: 858-794-2141
          20. Miscellaneous
               (a) Rights Confined to Parties. Except as expressly permitted
elsewhere herein or as provided by law, nothing expressed or implied herein is
intended to or will be construed to confer upon or give to any Person,

16



--------------------------------------------------------------------------------



 



other than the parties hereto, and their successors and assigns as permitted
hereunder and their respective Affiliates, any right, remedy, or claim under or
by reason of this Agreement or of any term, covenant, or condition hereof, and,
subject to the foregoing, all the terms, covenants, conditions, promises, and
agreements contained herein will be for the sole and exclusive benefit of the
parties hereto, their successors and assigns as permitted hereunder, and their
Affiliates.
               (b) Survival. Except as otherwise specifically provided herein,
all rights and obligations of any party hereto to any other party hereto,
arising hereunder, or out of this Agreement, will terminate upon termination of
this Agreement, except for obligations for payment of money which have accrued
but which have not yet been paid at that time and except for any rights and
obligations that arise by reason of breach or wrongful termination hereof, all
of which will survive such termination.
               (c) Entire Agreement. This Agreement and the Bailment Agreement
referenced herein, constitutes the entire understanding between the parties
hereto with respect to the subject matter hereof and supersedes any and all
prior agreements between the parties hereto with respect to the subject matter
hereof.
               (d) Conflicting Terms. In the event of a conflict in the terms of
any purchase order covering purchases of the Products, the terms of this
Agreement shall control and prevail.
               (e) Assignment. Neither this Agreement, any Purchase Contract nor
any right hereunder or thereunder (except the right to payments), is assignable,
and no obligation hereunder or thereunder is delegable, and any such purported
assignment or delegation will be null and void and of no effect.
               (f) Severability. Any provision of this Agreement or any Purchase
Contract which is invalid or unenforceable in any jurisdiction will not affect
the validity or enforceability of any other provision in such jurisdiction or
the validity or enforceability of such provision or any other provision in any
other jurisdiction.
               (g) Effect of Headings. Headings contained herein are for
convenience only and will not affect the construction hereof.
               (h) Governing law and Venue. This Agreement shall be governed by
the substantive laws of the State of New York, without regard to conflict of law
principles. The Federal and State courts located in

17



--------------------------------------------------------------------------------



 



the City and State of New York shall be the proper and exclusive venue for, and
shall have exclusive jurisdiction over the parties and the subject matter of any
controversy or claim arising out of or relating to this Agreement, whether at
common law or under statute.
               (i) Counterparts. This Agreement may be executed in multiple
counterparts, each of which will be deemed to be an original, and all such
counterparts will constitute but one instrument, when each party hereto has
executed at least one counterpart.
               (j) Modification, Waiver. Except as herein otherwise provided,
neither this Agreement nor any Purchase Contract may be modified, amended or
terminated, and no provision hereof or thereof may be waived except by a writing
executed by all the parties hereto or thereto.
               (k) Cumulative Rights and Remedies. Except as otherwise provided
herein, in the event of a breach of this Agreement by any party hereto, which
breach has not been cured within the time hereby permitted:
               (i) any other party hereto whose rights hereunder are adversely
affected thereby will have all rights and remedies arising under this Agreement
and at law and in equity;
               (ii) all such rights and remedies of any party hereto will be
cumulative and may be exercised simultaneously or seriatim and no party will be
required to make any election of remedies.
     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed as of the day and year first written above.

            GENTEX OPTICS, INC.
      By:   /s/ Gerard Malledant         Gerard Malledant, President

   

18



--------------------------------------------------------------------------------



 



            ESSILOR INTERNATIONAL
COMPAGNIE GENERALE
D’OPTIQUE, SA.
      By:   /s/ Claude Brignon  

            OAKLEY, INC.
      By:   /s/ Kent Lane         Kent Lane,        Senior VP of Manufacturing
and Sourcing   

19